Title: To Thomas Jefferson from Benjamin Henry Latrobe, 8 November 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington Novr. 8th. 1806.
                        
                        I am so unwilling to take up your time unnecessarily, especially on my own concerns, that I take the liberty
                            to write, rather than speak to you.
                        During my stay here from the 10th. of April to the latter part of May, I stated to you an account, showing
                            the inadequacy of my Salary of 1.700$ to cover the expenses induced by my appointment. You were pleased to say that it
                            should be raised to 2.000$, it being understood that I should reside chiefly in this city. Accordingly, I immediately
                            agreed with Mrs. Wheaton to take her house furnished from the 1st. of June to the 1st. of November. and on the 23d. of
                            May, I returned to Philadelphia, for the purpose of bringing my family hither. But on the 8th. of June I received a letter
                            from Mr Wheaton who had returned home, informing me that he could not ratify my agreement with his wife for the hire of
                            his house. This intelligence totally deranged my plans. I had given up the lease of my House to Mr. Hare, who in
                            consequence quitted the house he inhabited, & moved to Germantown untill he could take possession. I had packed up great
                            part of my furniture, and was now under the necessity of hiring another house, as I knew it would be impossible to get a
                            house in Washington, & remove my family & furniture thither without a most ruinous expense. However I wrote to several
                            friends here, and begged them to look out for me,—and as my presence in Philadelphia was necessary to procure Sheet-Iron
                            & Glass for the Capitol, in which I found great difficulty, I remained there, till the end of June, when a very painful
                            Bladder complaint forbad me to travel. As soon as it was possible for me to bear the motion of the stage, I came again to
                            the city,—on the 1st. Augt. On the 1st. of Septr. I received a letter from my wife calling me home, as the dysentery had
                            seized both my youngest children, & their life was despaired of. On the 6th.,—4 days after my arrival I caught the
                            infection;—A nervous fever, & a strangury, probably a return of my former complaint, supervened,—& my life was
                            despaired of. So anxious however was I to be here, on the spot, that before I had recovered my strength I came again to
                            the city,—and arrived the 26th. of Octr.—I have troubled you with this narrative of my journies & my sickness, to show
                            you, that if I have not resided here ever since May, it has been owing to circumstances very unfortunate for myself, and
                            that great part of my absence was absolutely necessary to the progress of the work in procuring a variety of articles, to
                            collect which mine, or Mr Lenthall’s presence must have been necessary.—
                        As however, I could not, by bringing my family hither, make an ostensible settlement here, I have not called
                            for any increase of my former salary,—nor do I wish to do it, untill I shall again have your sanction. My expenses this
                            Year have been unusually heavy, & the inconveniences attending my giving up my house very great. Excepting however when
                            prevented by illness I have devoted my time to the public service without intermission.
                        I confess candidly that the addition proposed would be very convenient to me under all these circumstances,—but should you think the non-residence of my family here a forfeiture of its conditions, I shall not complain.—If however,
                            on the contrary, you see nothing to induce you to alter your liberal intentions, I should be infinitely obliged, & will
                            wait on you to receive the necessary instructions to Mr. Munroe.—
                        I will only add, that I should have brought my family to reside here this winter, did not the increase which
                            I expect to take place next month render it impossible. I have engaged a house to which I shall move in Spring, should I
                            still be engaged in the service of the Government.
                        I am with the sincerest respect Yrs
                        
                            B Henry Latrobe
                     
                        
                    